internal_revenue_service department of the treasury number release date index number 468a washington dc person to contact telephone number refer reply to cc psi 6-plr-112386-00 date date legend taxpayer plant plant plant plant plant plant commission a commission b state company company company company law a b c d e f g dear this letter responds to your request dated date that we rule on certain tax consequences under sec_468a of the internal_revenue_code of the transfer of plr-112386-00 the plants to a wholly-owned limited_liability_company of the taxpayer in a reorganization as set forth below you have requested rulings regarding the tax consequences to the taxpayer and its qualified nuclear decommissioning funds the taxpayer has represented the following facts and information relating to the ruling_request the taxpayer owns and operates electric generation plants and a distribution network to carry power to industrial and retail customers in the state the taxpayer is under the regulatory jurisdiction of commission a and commission b the taxpayer owns a percent of plant sec_1 and b percent of plant sec_3 and and c percent of plant sec_5 and the taxpayer formed a qualified nuclear decommissioning fund for each plant and has pursuant to approved schedules of ruling amounts made contributions to the qualified nuclear decommissioning funds in d the law became effective in the state pursuant to law commission a approved inclusion of nuclear decommissioning costs in stranded costs to be recovered by means of a non-bypassable transmission and distribution charge called a e taxpayer is engaged in three lines of business the regulated energy transmission and distribution business t d business the power generation and power marketing business generation business and various other unregulated business related and unrelated to the energy transmission distribution and generation businesses venture business in f commission a approved the taxpayer’s comprehensive restructuring proposal as part of this restructuring the taxpayer will form a new parent holding_company called company taxpayer will form two wholly-owned limited_liability companies company and company and a wholly-owned corporate subsidiary company the taxpayer will transfer the assets and liabilities used in the generation business and the venture business to company and respectively the t d business will continue to be operated by the taxpayer the taxpayer will transfer its ownership interests in company and company to company and will then distribute the stock of company to company in a spin-off transaction all of the corporations will remain within the taxpayer’s affiliated_group with company as the new common parent as part of the restructuring taxpayer will transfer the ownership of the plants and associated qualified and nonqualified nuclear decommissioning funds to company the nrc license will be transferred to company and company will assume the decommissioning liability the taxpayer will continue to collect decommissioning expenses through the e pursuant to clause g of the restructuring agreement approved by commission a the taxpayer will transfer the funds collected plr-112386-00 for decommissioning to company requested ruling neither the taxpayer company nor their qualified nuclear decommissioning funds will recognize any gain_or_loss or otherwise take into account any income_or_deduction by reason of the transfer of the taxpayer’s qualified nuclear decommissioning trust funds to company 3’s qualified nuclear decommissioning trust funds company 3’s qualified nuclear decommissioning funds will have a basis in the assets held equal to the basis of such assets in the taxpayer’s qualified nuclear decommissioning funds immediately prior to the transfer sec_468a provides that a taxpayer may elect to deduct payments made to a nuclear decommissioning reserve fund the qualified nuclear decommissioning fund sec_468a limits the annual deduction of the electing taxpayer to the lesser_of the ruling_amount or the amount of decommissioning costs included in the electing taxpayer’s cost of service for ratemaking purposes for the taxable_year sec_468a provides that the ruling_amount means the amount determined by the service to be necessary to a fund that portion of the nuclear decommissioning cost with respect to the nuclear power plant that bears the same ratio to the total nuclear decommissioning costs with respect to such nuclear power plant as the period for which the fund is in effect bears to the estimated_useful_life of the nuclear power plant and b prevent any excessive funding of such costs or the funding of such costs at a rate more rapid than level_funding under sec_1_468a-2 of the income_tax regulations decommissioning costs are included in a taxpayer's cost of service for a taxable_year to the extent such costs are directly or indirectly charged to customers of the taxpayer by reason of electric energy consumed during the taxable_year or otherwise required to be included in the taxpayer's income under sec_88 and the corresponding regulations sec_1_88-1 provides that decommissioning costs directly or indirectly charged to customers of the taxpayer include all decommissioning costs that consumers are liable to pay by reason of electric energy furnished by the taxpayer during the taxable_year whether payable to the taxpayer a_trust state government or other entity sec_468a provides that the rate_of_tax on the income of a qualified nuclear decommissioning fund is percent sec_468a provides in pertinent part that the assets in a qualified nuclear decommissioning fund shall be used exclusively for satisfying the liability of any taxpayer contributing to the qualified nuclear decommissioning fund sec_1_468a-1 of the federal_income_tax regulations provides that an eligible_taxpayer is a taxpayer that possesses a qualifying interest in a nuclear power plr-112386-00 plant sec_1_468a-1 provides that a qualifying interest is a direct ownership_interest or a leasehold interest meeting certain additional requirements sec_1_468a-1 provides in part that a nuclear power plant is any nuclear power reactor that is used predominantly in the trade_or_business of the furnishing or sale of electric energy if the rates for such furnishing or sale have been established or approved by a public_utility commission sec_1_468a-5 sets out the qualification requirements for nuclear decommissioning funds it provides in part that a qualified nuclear decommissioning fund must be established and maintained pursuant to an arrangement that qualifies as a_trust under state law an electing taxpayer can establish and maintain only one qualified nuclear decommissioning fund for each nuclear power plant sec_1 468a- c i provides that if at any time during the taxable_year a nuclear decommissioning fund does not satisfy the requirements of sec_1_468a-5 the service may disqualify all or a portion of the fund as of the date that the fund does not satisfy the requirements sec_1_468a-5 provides that if a qualified nuclear decommissioning fund is disqualified the fair_market_value with certain adjustments of the assets in the fund is deemed to be distributed to the electing taxpayer and included in that taxpayer’s gross_income for the taxable_year sec_1_468a-6 generally provides rules for the transfer of an interest in a nuclear power plant and transfer of the qualified nuclear decommissioning fund where after the transfer the transferee is an eligible_taxpayer under sec_1_468a-6 the service may treat any disposition of an interest in a nuclear power plant occurring after date as satisfying the requirements of the regulations if the service determines that such treatment is necessary or appropriate to carry out the purposes of sec_468a upon approval by commission a of the language in the restructuring agreement requiring payment to company of decommissioning costs collected by the taxpayer the service will generally treat these transfers as dispositions qualifying under the general provisions of sec_1_468a-6 this determination is expressly contingent upon the requirement specified above this will enable the service to treat these transfers as decommissioning costs that are directly or indirectly charged to customers of company by reason of electric energy furnished by company within the meaning of sec_88 and sec_468a and the corresponding regulations thus assuming the foregoing condition is satisfied under sec_1_468a-6 the taxpayer’s funds will not be disqualified upon the transfer of the plants and the funds to company sec_1_468a-6 provides that neither a transferor of an interest in a nuclear power plant nor the transferor’s fund will recognize gain_or_loss or otherwise take any income_or_deduction into account by reason of a sale_or_other_disposition accordingly neither the taxpayer nor its qualified funds will recognize gain_or_loss or otherwise take into account any income_or_deduction upon the transfer of the qualified plr-112386-00 nuclear decommissioning funds to company sec_1_468a-6 provides that transfers to which sec_1_468a-6 apply do not affect basis thus the qualified funds in the hands of company will have a basis in their assets equal to the basis in their assets prior to the transfer from the taxpayer requested ruling following the transfer of the plant and nuclear decommissioning funds to company company will be treated as the eligible_taxpayer and the electing taxpayer with respect to the company qualified nuclear decommissioning funds and therefore company may make deductible contributions to its qualified nuclear decommissioning funds sec_1_468a-1 defines an eligible_taxpayer as any taxpayer that possesses a qualifying interest in a nuclear power plant sec_1_468a-1 defines a qualifying interest to include a direct ownership_interest pursuant to sec_1_468a-2 an eligible_taxpayer that elects the application of sec_468a is an electing taxpayer sec_1_468a-6 provides rules for the determination of a schedule of ruling amounts for a transferee of a nuclear power plant sec_468a limits the deductible contribution to the lesser_of the ruling_amount or the nuclear decommissioning costs allocable to the fund which is included in a taxpayer’s cost of service for ratemaking purposes for the taxable_year fundamental to making a deductible contribution to a qualified nuclear decommissioning fund pursuant to a schedule of ruling amounts under sec_468a are four requirements first a taxpayer must be an eligible_taxpayer second a taxpayer must be liable for the decommissioning of the nuclear power plant third a taxpayer must have decommissioning costs included in its cost of service for ratemaking purposes for the year for which the deductible contribution is made fourth a taxpayer must request and receive a schedule of ruling amounts from the service based on the information submitted by the taxpayer company clearly satisfies the requirements for being an eligible_taxpayer under sec_1_468a-1 and an electing taxpayer under sec_1_468a-2 in addition as part of the restructuring plan approved by commission a and the nrc the liability to decommission the plants has been transferred to company upon approval by commission a of the restructuring agreement as discussed above company will be deemed to have satisfied the requirement of having decommissioning costs included in its cost of service for ratemaking purposes for the year for which the deductible contribution is made these amounts are limited to the decommissioning costs approved by commission a for inclusion in the e and received by company pursuant to the restructuring agreement as discussed above company may rely on the provisions of sec_1_468a-6 for a determination of the ruling_amount in the year of transfer pursuant to sec_1_468a-6 company must request a revised schedule of plr-112386-00 ruling amounts for any_tax year subsequent to the tax_year in which the plants are transferred finally sec_468a limits the deductible contribution to the lesser_of the ruling_amount or the nuclear decommissioning costs allocable to the fund which is included in a taxpayer’s cost of service for ratemaking purposes for the taxable_year the rulings expressed herein are expressly conditioned on clause g of the restructuring agreement remaining in effect and on the continued direct or indirect ownership and control of company by the taxpayer or company except as specifically determined above no opinion is expressed or implied concerning the federal_income_tax consequences of the transaction described above in particular no opinion is expressed or implied concerning whether the e is includible in the gross_income of and deductible by any entity other than company this letter_ruling is directed only to the taxpayer that requested it sec_6110 provides that this ruling may not be used or cited as precedent in accordance with the powers of attorney we are sending a copy of this ruling to your authorized representative we are also sending a copy of this letter_ruling to the applicable industry director sincerely charles b ramsey chief branch office of associate chief_counsel passthroughs and special industries
